DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species 2, (claims 1-3,5-6, 9-10, 13-16) in the reply filed on 11/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 7-8 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “contact surface configured and arranged such that the contact surfaces are contactable via the opening” as claimed in claim 3 and “a contact plate that includes the contact surfaces, wherein the contact surfaces are flat.” as claimed in claim 5, must be shown or the feature(s) canceled from the claim(s). The upper surface of the contact plate 26 is only contactable via opening and is just a flat surface and does not have plurality of surfaces. No new matter should be entered.


Claim Objections
Claims 3 and 10 is objected to because of the following informalities:  
Claim  3 recites the limitation "contact surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim  10 recites the limitation, “a radio module” in line 1. There is insufficient antecedent basis for this limitation in the claim. “ a radio module” should be replaced with “the radio module”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 3 recites the limitation, “contact surface configured and arranged such that the contact surfaces are contactable via the opening” in lines 2-3. According to the specification, a “contact surface” is referring to the upper contactable surface of the contact plate 26 and it is a single surface. It is not clear whether the claim is referring to a single contact surface or a plurality of contact surfaces. For the purpose of examination, Examiner has considered a contact surface comprises a plurality of contact surfaces.
In addition, claim 5 recites the limitation, “..further comprising: a contact plate that includes the contact surfaces, wherein the contact surfaces are flat” in lines 1-2. According to the specification, a “contact surface” is referring to the upper contactable surface of the contact plate 26 and it is a single surface. It is not clear whether the claim is referring to a single contact surface or a plurality of contact surfaces. For the purpose 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation, "a radio module configured so as to be insertable into the opening, and further configured to form the electrical connection" as recited in claim 10 does not further limit the scope of the subject matter as claimed in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3, 10, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Brennenstuhl et al. (US 20180345474: “Brennenstuhl” hereinafter).
Regarding claim 1, Brennenstuhl (figs. 1-5) discloses an electronic controller (fig. 2), comprising: a housing (housing of tool 300 that comprising of an opening 307 for receiving interface 380)  including a side having an opening (307); control electronics (370, 386) positioned in the housing; wherein the opening is configured such that a radio module (382) is insertable into the opening so as to form an electrical connection with the control electronics (370, 386) (par. [0057]).
Regarding claim 2, Brennenstuhl (figs. 1-5) discloses wherein the electronic controller is configured such that the radio module (382), when inserted into the opening (307), is removable via the opening (radio module 382 is removably inserted through the opening 307, fig. 2).  
Regarding claim 3, (as best understood) Brennenstuhl (figs. 1-5) discloses the electronic controller of claim 1, further comprising: contact surface (contact surface around the opening 307, i.e. wall surface 385 and the base surface 381) configured and arranged such that the contact surfaces are contactable via the opening (307) (wall 385 and base surface 381 are contactable via the opening 307, fig. 2).  

Regarding claim 13, Brennenstuhl (figs. 1-5) discloses the controller further comprising: a cover (308) configured to form a tight closure of the opening (307) (Par. [0047]- [0048]).
Regarding claim 14, Brennenstuhl (figs. 1-5) discloses wherein the cover (308) is further configured to secure the radio module (382) in the opening (307) when the radio module is inserted into the opening (Par. [0047]-  [0048]).
Regarding claim 16, Brennenstuhl (figs. 1-5) discloses the electronic controller of claim 1, further comprising: a plug (387) configured so as to be insertable into the opening (387), and further configured to form the electrical connection via a cable (“a plug-in connector 387, in order to ensure the exchange of data with the radio module 382 and/or with the control unit 370 of the hand-held power tool 300 … the radio module 382 and/or the second energy storage device 384 in this case being directly electrically connected, in a … wired manner, to a contact element on a tool”,  Par. [0057]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennenstuhl in view of Egami et al. (US 20180310436; “Egami” hereinafter).
Regarding claim 5, (as best understood) Brennenstuhl (figs. 1-5) discloses the electronic device as claimed in claim 3.
Brennenstuhl does not explicitly disclose the electronic controller of claim 3 further comprising: a contact plate that includes the contact surfaces, wherein the contact surfaces are flat.
Egami (figs. 1-10) teaches a radio or transmitter module (21) is configured to be mounted on a contact plate (22), and the contact plate comprises of a plurality of flat contact members.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Brennenstuhl to include a contact plate comprising a plurality of flat contact members as taught by Egami because such modification would allow transfer of heat formed in the radio module.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brennenstuhl in view of Zhang et al. (US 20140361933; “Zhang” hereinafter).
 Regarding claim 6, Brennenstuhl (figs. 1-5) discloses wherein the housing further includes: an installation space (space surrounded by sidewall 385 and base surface 381) configured to receive the radio module (382); and a section bordering the installation space, and that is formed from a radio wave permeable material (the installation space formed by the wall 385 and 381 is covered/surrounded by a plastic cover 308 which is permeable to radio wave).  

Zhang teaches a housing (metal shielding case 102) made of metallic material (Par. [0020]) encloses communication unit (125/124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic controller of Brennenstuhl to have the housing made of metal as taught by Zhang because such modification shield the device from unwanted electromagnetic wave/signal.
Regarding claim 15, Brennenstuhl (figs. 1-5) discloses wherein the cover (308) includes: a substantially circular or rounded section (cover 308 is circular in shape, figs. 3-4).
Brennenstuhl does not explicitly disclose the substantially circular or rounded section of the cover is configured such that the radio module is insertable in the section; and an oblong section having a substantially rectangular outer contour.  
Zhang (figs 1-5) teaches a cover (122 and 123) includes a circular or a round section that is configured to such that the radio module (124) is insertable in the section (a radio module 124 is configured to insert into the inner or lower circular section of the cover 122, figs. 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Brennenstuhl to modify the cover of Brennenstuhl such that a radio module is insertable in the section of the cover as taught by Zhang because such modification allows easier removal of the radio module since the radio module can be removed along with the cover.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the outer contour of the cover section such that it outer section of the cover comprises an oblong section having a substantially rectangular outer contour, since changing the shape or dimension of the prior art device  was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cover was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification to have an elongated rectangular outer contour would help the user to grasp the cover while opening.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennenstuhl in view of Yildirim et al. (US 20160094261; “Yildirim” hereinafter).
Regarding claim 9, Brennenstuhl (figs. 1-5) discloses the electronic device as claimed in claim 1.
Brennenstuhl does not explicitly disclose wherein the electronic controller is configured to actuate a hydraulic valve.
Yildirim (figs. 1-2) teaches an electronic controller (500) comprises a radio module (100) and a control unit (200) and is configured to actuate/control a hydraulic valve (Par. [0025]- [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Brennenstuhl to have the controller configured to control a hydraulic valve as taught by Yildirim because .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAGAR SHRESTHA/Examiner, Art Unit 2841